Title: To James Madison from Jacob Wagner, 23 August 1804
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 23rd. August 1804.
Having very few papers to send you by this mail, I have thought it a convenient time to request you to be pleased to sign some of the accompanying passports and Franks: of the former there would have been no need but for the supply of New Orleans, and the latter are rendered necessary in as-much as the quire, you signed here, is nearly exhausted in covering the laws of the last session.
The enclosed article from the newspaper may be worthy of perusal, if you have not before noticed it. It proves that Genl. Miranda’s partizans have not been so prudent in their proceedings as to preclude a disclosure.
I have little doubt of being able to forwarde the blanks for the officers of the Orleans Territory by the next mail; being numerous and the office thinly attended, I could not provide them for today.
I concluded to send the duplicate of the letter for Govr. Milledge to the care of the Postmaster at Augusta, with a request, if the Governor was not there, that he would deliver it to the Secretary of the State desiring him to open it; but if both were absent, that he would forward it to the Governor wherever he learnt he might be.
I have the honor to be, Dr. Sir, With great respect & attachment Your most obed. servt.
Jacob Wagner
